Citation Nr: 1418319	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-concussion syndrome, to include memory loss, headaches, dizziness, and visual problems. 

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to post-concussion syndrome.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for forehead/midline scar.

5.  Entitlement to a compensable rating for left upper lip scar.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from April 1980 to February 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO) that denied compensable ratings for bilateral hearing loss, and residuals of forehead/midline and left upper lip scars, and from May and June 2009 rating decisions that denied service connection for major depressive disorder and post-concussion syndrome, to include headaches, dizziness, depression, and visual problems.  In February 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  [Depression has been claimed and addressed as a manifestation of post-concussion syndrome.  However, because the claim of service connection for a psychiatric disability encompasses any depressive disorder and is being considered in part as secondary to a concussive disorder (and to avoid redundancy) the matter of service connection for any depression will be addressed in the context of the claim of service connection for a psychiatric disability.]

The Veteran's claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entity of major depressive disorder (in accordance with his contentions).  However, as a claim of service connection for a particular psychiatric diagnosis encompass all psychiatric disability, however diagnosed, the issue has been recharacterized as stated on the previous page.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for post-concussion syndrome, to include memory loss, headaches, dizziness, and visual problems, and for a psychiatric disability, and entitlement to a compensable rating for bilateral hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's forehead/midline scar is not shown to be manifested by any characteristics of disfigurement; there is no visible or palpable tissue loss, and the scar is not shown to be painful or unstable.

2.  The Veteran's left upper lip scar is not shown to be manifested by any characteristics of disfigurement; there is no visible or palpable tissue loss, and the scar is not shown to be painful or unstable.


CONCLUSIONS OF LAW

1.  A compensable rating for a forehead/midline scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.118, Diagnostic Code (Code) 7800-7805 (2013). 

2.  A compensable rating for left upper lip scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.118, Code 7800-7805 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim in an April 2008 letter, which explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the type of notice that is required under Vazquez, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  

The Veteran's service treatment records (STRs), VA and private treatment records, and Social Security Administration records have been secured.  The RO arranged for a VA scar examination in March 2010.  The Board finds this examination adequate, as the examiner noted all findings needed for consideration of the pertinent rating criteria.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fully to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2012, the undersigned did not specifically outline all of the criteria for rating scars.  However, the undersigned did ask specific questions directed at identifying whether the Veteran had symptoms that meet the criteria for a higher rating.  Neither the Veteran nor his attorney has suggested there was deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of these claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, including in the Veteran's paper claims file, and in Virtual VA and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence is in equipoise or supports the claim, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran filed his claim for increase in March 2008.  The rating schedule as applied to disabilities of the skin was amended effective October 23, 2008, to add Notes 4 and 5 to Code 7800.  They provide:

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under the diagnostic code.

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 

As the October 23, 2008, amendments may provide more favorable outcome, the Veteran is entitled to a rating under the revised criteria from their effective date.  See VAOGCPREC 3-2000.

Code 7800 provides ratings for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  A 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118.  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). See Note (1) following Code 7800.  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars.  See Note (5) following Code 7800.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran's claims file includes a May 2008 fee basis VA scar examination report.  The Veteran's only complaint regarding the scars then was that they were "cosmetically unappealing."  He reported that the scars have not changed over time and stated that he had not sought treatment for the scars.  The examiner noted that both scars measured approximately one and one-third inches in length, that they were leveled, and hypo-pigmented.  The scars were not associated with tenderness, ulceration, instability, tissue los, adherence, disfigurement, inflammation, edema, abnormal texture, or keloid formation.  The examiner further opined that the Veteran's facial scars did not cause gross distortion of the face or alter the asymmetry of the nose, chin, forehead, eyes and eyelids, ears or auricles, cheeks, or lips.  There was no associated joint involvement.  The examiner opined that the scars do not cause any functional impairments and have no impact on the Veteran's ability to perform physical and sedentary activities of employment.

On March 2010 VA scar examination, the examiner noted there were no skin breakdowns and no reports of pain with either the forehead/midline scar or the left upper lip scar.  He further noted that both scars were superficial and barely visible.  There was no edema, no keloid formation, and no other disabling effects from the scars.  There was no gross distortion or asymmetry.  

The maximum width and length of the forehead/midline scar was one-sixteenth of an inch and one and one-quarter inches, respectively.  The maximum width and length of the left upper lip scar was one-sixteenth of an inch and one and one-half inches, respectively.  The VA examiner opined that the scars had no effect on the Veteran's occupation or usual daily activities.

During the February 2012 hearing, the Veteran reported that the scars do not hurt, but are "just a cosmetic thing[.]"  He confirmed that the scars do not cause any impairment of function.

The evidence does not show that either of the Veteran's scars of the forehead/midline and left upper lip has been manifested by symptoms that meet or approximate the criteria for a compensable rating at any time under consideration.  A 10 percent rating is warranted with one characteristic of disfigurement (as outlined above), which includes skin that is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).

Although the May 2008 examiner noted hypopigmentation, he also noted that both scars, combined, measure one and one-third inches in length.  The March 2010 examiner noted that the maximum width and length of the forehead/midline scar was one-sixteenth of an inch and one and one-quarter inches, respectively.  The maximum width and length of the left upper lip scar was one-sixteenth of an inch and one and one-half inches, respectively.  Accordingly, the Board finds that the hypopigmentation does not exceed six square inches as required for a 10 percent disability rating under Code 7800.

A 10 percent rating could be warranted if the scar(s) total five or more inches in length or at least one-quarter inch wide at their widest part.  See 38 C.F.R. § 4.118, Code 7800, Notes 1 and 5.  On May 2008 examination, both scars, combined, measured one and one-third inches in length.  On March 2010 examination, both scars measured one-eighth of an inch wide and one and three-fourth of an inch in length.  

The Board observes that the Veteran's own descriptions of his scars (and related symptoms) to VA examiners do not suggest that either of the scars meets or approximates the criteria for a 10 percent rating.  He noted there was no functional impairment due to the scars and stated that the scars have not changed over time and were just cosmetically unappealing.  While he may be sincere in his expressed beliefs that the scars are disfiguring, there are objective criteria for establishing disfigurement (i.e., the characteristics of disfigurement outlined in the rating schedule); none are shown.

Other diagnostic codes have also been considered.  Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  However, as the Veteran's scars are not shown to be painful or unstable, Code 7804 does not apply. 

Code 7805 provides that any disabling effects not considered in a rating under Codes 7800-04 be evaluated under an appropriate diagnostic code.  As no disabling effects of either scar are shown, a rating for disabling effects would be inappropriate.

The rating criteria reasonably describe and contemplate the symptoms and severity of the Veteran's service-connected scars.  There are no manifestations (or impairment) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria; however, the criteria for such rating are not met.  Therefore, referral of these issues for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as there are no functional limitations related to the residual scars, the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The preponderance of the evidence is against the Veteran's claims; accordingly, the benefit of the doubt doctrine does not apply, and the claims must be denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied with respect to the matters on appeal being remanded, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the pertinent facts.  See 38 C.F.R. § 3.159 (2013).

Service Connection for Post-Concussion Syndrome, to include Memory Loss, Headaches, Dizziness, and Visual Problems

It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Upon reviewing the record, the Board finds that a new examination is warranted to determine whether the symptoms identified in connection with the Veteran's claim for service connection for post-concussion syndrome are related to the injuries he suffered in service.

At the February 2012 videoconference hearing, the Veteran's representative alleged that the April 2009 VA neurologic examination is incomplete as it made no conclusions about service connection.  The VA examiner reviewed the Veteran's history of present illness, including the injury suffered in service and the onset of current symptoms, and opined it is less likely than not that the Veteran's headaches and dizziness are related to an injury in service that occurred almost 30 years prior.  While noting that it is common for headaches to occur after a head trauma, the VA examiner opined that such symptoms usually begin right after the injury.  The VA examiner stated that he has not ever seen "a delay of this magnitude in a post-concussive headache patient."  The VA examiner was also unable to attribute the Veteran's dizziness to a head injury in service.

On September 2010 VA traumatic brain injury (TBI) examination, the examiner considered the Veteran's description of the injury he suffered in service and his first report of headaches and dizziness.  The VA examiner ultimately concluded that that the Veteran does not have a TBI and that it is less likely as not that the Veteran's claim of residuals of head injury is related to the scalp and face laceration sustained on active duty.  The examiner noted that the symptoms of headaches and dizziness that started more than 20 years post service are unrelated to the scalp laceration as typically TBI symptoms will start immediately after the injury and gradually improve over time.

On January 2012 report, a private psychiatrist found that the Veteran had a cognitive disorder.  The psychiatrist noted that the Veteran's injury in service was accompanied by a headache, and that the Veteran's history indicated anterograde amnesia toward the injury itself.  During the examination, the Veteran reported confusion, headaches, dizziness, difficulty concentrating, depression, anxiety, and memory loss since the injury.  The examiner opined that these symptoms are consistent with post-concussion syndrome due to TBI in service and that it is more likely than not that his current psychiatric condition was incurred in service.

In light of the conflicting medical evidence outlined above and the Veteran's representative's argument that the April 2009 VA neurological examination was less than complete, the Board finds that another VA psychiatric evaluation is necessary.  The Board also notes that no examination addressed the Veteran's claim that his depression and visual problems are secondary to post-concussive syndrome.

Service Connection for a Psychiatric Disability 

On April 2009 VA psychiatric examination, the diagnoses were major depressive disorder and mixed anxiety, and depression secondary to multiple medical complaints.  On August 2010 examination, the diagnosis was depressive disorder, NOS.  Neither examiner addressed whether the Veteran's psychiatric disability is related to his service; accordingly, the Board finds the examinations to be inadequate.  

In an October 2011 addendum report to the August 2010 examination report, the VA examiner opined that the Veteran's current symptoms are secondary to non-service connected injuries and his feelings of uselessness and pain.  The examiner concluded that such symptoms are not secondary to a service connected condition.  The examiner did not discuss whether the depressive disorder is related directly to the Veteran's service.

Further, since the last VA psychiatric evaluation, the Veteran has submitted a medical  opinion from J.L. Newcomb, M.D (dated January 2012) in support of his claim.  This opinion must be reconciled with the previous evidence to the contrary.

Rating for Bilateral Hearing Loss

The most recent VA examination to evaluate the Veteran's hearing acuity was in June 2010, nearly four years ago.  He has alleged in statements and testimony that the rating assigned does not reflect the current severity of his bilateral hearing loss.  During the February 2012 hearing, he testified that he believes his hearing is getting worse.  Because he is competent to observe a decline in hearing acuity, a contemporaneous examination to assess the severity of his hearing loss is necessary.

Furthermore, at the February 2012 videoconference hearing, the Veteran reported he had an audiological examination scheduled at the Togus VA Medical Center for March 2012.  The records of such evaluation, and any additional ones since, may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for hearing loss, a psychiatric disability, and any claimed residuals of a concussion.

2.  The AOJ should arrange for the Veteran to be scheduled for a VA traumatic brain injury (TBI) protocol examination to ascertain whether he sustained brain injury from a head injury in service and, if so, to identify the current residuals of such brain injury (memory loss, headaches, dizziness, and visual problems -as well as a secondary psychiatric disability- are claimed).  The examination should be conducted by a physician who has not previously examined the Veteran.  The claims file must be reviewed by the examiner. Any indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must review the Veteran's STRs, post-service medical records, including prior VA examination reports, and the January 2012 report by the private psychiatrist. The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to an incident when he may have suffered injury to the brain.  The examiner must indicate the presence or absence of each claimed symptom and opine whether it is at least as likely as not (a 50 % or greater probability) that such is related to a head injury in service.  

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (one who has not previously examined him) to determine the nature and likely etiology of his claimed psychiatric disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of the record, the examiner should:

(a)  Identify (by diagnosis) each psychiatric disability entity found.  

(b)  As to each psychiatric disability entity diagnosed offer an opinion as to whether such is related to the Veteran's service/injuries therein.  

(c)  If the Veteran has been found to have sustained a TBI in service, the examiner should further opine whether any diagnosed psychiatric disorder at least as likely as not (a 50% or better probability) is secondary to the TBI.  The examiner must explain the rationale for all opinions.

4.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information regarding the effect his hearing loss has on his daily living activities, and also comment on the expected impact the degree of hearing loss found would have on occupational functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with the level of hearing loss found).  The examiner must explain the rationale for all opinions.

5.  The AOJ should then review record, ensure that all of the development sought is completed, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


